BRAY, P. J.
Defendant Estelle Latta, purporting to act for herself and others, appeals from a judgment on the pleadings in favor of plaintiff.
The original complaint, except as to the name of the plaintiff, is identical with that in Universal Land Co. v. All Persons, Number 18579, this day decided (ante, p. 739 [342 P.2d 958]). The questions presented are likewise identical with those in that case. The only difference between the cases is that in this case plaintiff’s demurrer to defendant’s original answer was sustained with leave to amend. Defendant amended her answer. The only difference between the amended answer and the original one was an allegation that defendant after discovering the alleged fraud (it does not state when) took no action because she and her attorneys felt that her claim could only be filed after an action to clear title was filed by plaintiff. Plaintiff moved for judgment on the pleadings on the grounds that the amended answer did not set up a ground of defense, and showed laches. The court granted judgment on the pleadings.
As defendant’s amended answer is identical with that in ease Number 18579 (except in the particular above mentioned, *795which is not a sufficient excuse for the laches shown in the amended answer) and does not state a cause of defense and affirmatively shows laches, for the reasons there set forth, the judgment is affirmed.
Wood (Fred B.), J., and Tohriner, J., concurred.